Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of the Remarks filed on 03/10/2021 and further search, Claims 1-16 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach sending, by a base station, a narrowband primary synchronization signal (NPSS) to user equipment (UE) using a first subframe in a first radio frame and a first subframe in a second radio frame, wherein the first radio frame and the second radio frame are consecutive.
Prior art teaches a TDD design, which is constrained by existing DL/UL configurations and a special subframe configuration, where a sequence of eight frames, with a primary synchronization signal (NB-PSS) transmitted in subframes 0 and 5 with a periodicity of 20 ms.
However, the prior art  fails to teach the claimed limitation sending, by a base station, a narrowband primary synchronization signal (NPSS) to user equipment (UE) using a first subframe in a first radio frame and a first subframe in a second radio frame, wherein the first radio frame and the second radio frame are consecutive. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 7, 9 and 14 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647